    Case 5:16-cv-01230-DNH-TWD Document 109 Filed 04/22/21 Page 1 of 6




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

LISE Y. MOORE, SABRIA
MOORE, and JALIA GRAHAM,

                    Plaintiffs,

              -v-                         5:16-CV-1230

MICHAEL KELLER, MICHAEL
JORGENSEN, and JOSEPH NAPPO,

                    Defendants.

--------------------------------

APPEARANCES:                              OF COUNSEL:

SIDNEY P. COMINSKY, LLC                   SIDNEY P. COMINSKY, ESQ.
Attorneys for Plaintiffs                  SYLVIA BODE KRAUS, ESQ.
1500 State Tower Building
Syracuse, NY 13202

HON. LETITIA A. JAMES                     AIMEE COWAN, ESQ.
New York State Attorney General           Ass’t Attorney General
Attorneys for Defendants
300 South State Street, Suite 300
Syracuse, NY 13202

DAVID N. HURD
United States District Judge

                    ORDER ON MOTIONS IN LIMINE

  This case is set for a jury trial on Monday, April 26, 2021 at 9:30 a.m. in

Utica, New York. The parties have moved in limine for pre-trial rulings on
       Case 5:16-cv-01230-DNH-TWD Document 109 Filed 04/22/21 Page 2 of 6




the admissibility of certain anticipated evidence or argument. Dkt. Nos. 95,

96, 105, 106, 107.

   A motion in limine is a motion made “on or at the threshold.” Luce v.

United States, 469 U.S. 38, 40 n.2 (1984). “The term is used in the broad

sense to refer to any motion, whether made before or during trial, to exclude

anticipated prejudicial evidence before the evidence is actually

offered.” Walker v. Schult, 365 F. Supp. 3d 266, 275 (N.D.N.Y. 2019) (cleaned

up).

   “The purpose of an in limine motion is to aid the trial process by enabling

the Court to rule in advance of trial on the relevance of certain forecasted

evidence, as to issues that are definitely set for trial, without lengthy

argument at, or interruption of, the trial.” SLSJ, LLC v. Kleban, 277 F.

Supp. 3d 258, 263 (D. Conn. 2017) (cleaned up).

   “Motions in limine may be directed toward barring specified evidence or

argument and may be based on any of the grounds available under the

Federal Rules of Evidence.” 3 Moore’s Federal Practice § 16.77(4)(d)(ii).

   “Evidence should be excluded on a motion in limine only when the

evidence is clearly inadmissible on all potential grounds.” Walker, 365 F.

Supp. 3d at 275 (cleaned up). “The movant has the burden of establishing

that the evidence is not admissible for any purpose.” Id. Of course, “[t]he

trial judge may reserve judgment on a motion in limine until trial to ensure

                                       -2-
    Case 5:16-cv-01230-DNH-TWD Document 109 Filed 04/22/21 Page 3 of 6




the motion is considered in the proper factual context.” Id. And finally,

“[t]he court’s ruling regarding a motion in limine is subject to change when

the case unfolds.” Id.

   Upon review of the parties’ briefing in light of the governing evidentiary

standards, it is

   ORDERED that

   1. Plaintiffs’ motion (Dkt. No. 96) is GRANTED;

      (I.A) Evidence that Michael Moore was admitted to a “psych ward” in

1973 is PRECLUDED;

      (I.B) Evidence that an unverified urine test result showed Michael

Moore had one or more drugs in his system is PRECLUDED;

      (II.A) Evidence that Michael Moore may have had a prior physical

altercation with one of his children, along with evidence of any of Michael

Moore’s prior criminal convictions, is PRECLUDED;

      (II.B) Defendants may refer to the plaintiff Lise Y. Moore as a

“step-mother,” but any specific evidence that she is not the biological mother

of plaintiffs Sabria Moore and Jalia Graham is otherwise PRECLUDED;

      (III.A) Evidence that plaintiff Sabria Moore was subsequently charged

with theft by shoplifting in Georgia and petit larceny New York is

PRECLUDED;



                                      -3-
    Case 5:16-cv-01230-DNH-TWD Document 109 Filed 04/22/21 Page 4 of 6




        (III.B) Evidence that plaintiff Jalia Graham was subsequently charged

with petit larceny in New York is PRECLUDED;

   2. Defendants’ motion (Dkt. No. 95) is GRANTED in part and DENIED in

part;

        (I) Evidence or argument regarding SUNY Upstate’s potential

obligation to indemnify defendants is PRECLUDED;

        (II) Evidence regarding defendants’ disciplinary history, personnel

records, or other allegations of misconduct is PRECLUDED IN PART as

follows:

        (a) the employment evaluations for the named defendants are

PRECLUDED;

        (b) a visitor complaint filed against defendant Nappo in January of

2021 is PRECLUDED;

        (c) records concerning an incident in October of 2013 that resulted in

defendant Keller’s termination is NOT PRECLUDED;

        (III) Defendants’ motion to preclude plaintiffs from introducing

evidence or testimony about the dismissal of the criminal charges stemming

from their arrests in this case is DENIED;

        (IV) Defendants’ motion to preclude plaintiffs’ expert from testifying

about claims brought by Michael Moore is GRANTED;



                                        -4-
    Case 5:16-cv-01230-DNH-TWD Document 109 Filed 04/22/21 Page 5 of 6




      (V) Defendants’ motion to preclude plaintiffs from offering any

evidence as to damages they may have sustained from Michael Moore’s

hospitalization is GRANTED;

      (VI) Defendants’ motion to preclude plaintiffs from offering testimony

or evidence about lost wages is DENIED;

      (VII) Defendants’ motion to preclude plaintiffs’ expert from offering

certain opinion evidence about defendants’ use of force is DENIED subject to

appropriate expert qualification;

      (VIII) Defendants’ motion to preclude plaintiffs’ expert from offering

certain other opinion evidence is DENIED subject to appropriate expert

qualification;

   3. Plaintiffs’ letter brief (Dkt. No. 105) objecting to certain aspects of

defendants’ witnesses’ possible testimony is DENIED without prejudice to

renew at trial; and

   4. Plaintiffs’ second letter brief (Dkt. No. 106) is DENIED as follows:

      (a) plaintiffs’ request to preclude testimony or evidence about

defendants’ promotion or current rank and duties is DENIED;

      (b) plaintiffs’ request for voir dire questioning about the Derek Chauvin

verdict is DENIED; and

      (c) plaintiffs’ request for a missing witness instruction is DENIED

without prejudice to renew.

                                        -5-
    Case 5:16-cv-01230-DNH-TWD Document 109 Filed 04/22/21 Page 6 of 6




  IT IS SO ORDERED.




Dated: April 22, 2021
       Utica, New York.




                                   -6-
